Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                                                                               
Status of the Application
2.	Claims 1-20 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 1/21/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hazen (US PG Pub: 2012/0123583).
6.	Regarding claim 1, Hazen discloses: 
	A method for generating closed-loop control parameters of a closed-loop control for a control system of a technical system, the method comprising: a) determining trend data of the closed-loop control (e.g., The method involves receiving data measured after at least a portion of the injection molding process. The data generally represents process parameters, operating parameters, or both of the injection molding process) (Para. [0012]) continuously during runtime  Conceptually, the approach described here adds a layer of multivariate control (e.g., automated control) above and beyond process monitoring. Thus, in addition to detecting and diagnosing potential issues in the process, the method, system, and controllers described here can implement corrective action (e.g., by modifying operating parameters of the process) substantially in real-time via a closed loop process, resulting in higher and more consistent quality, less culled or scrapped materials or final products, less downtime, and less opportunity for human error) (Para. [0010], also refer to Para. [0012]));
	b) checking the trend data continuously to determine whether at least one specific trigger criterion has been met (e.g., The method involves comparing the received data with a multivariate model that approximates the injection molding process to provide a result) (Para. [0012]);
	c) transmitting the trend data of the closed-loop control to a controller optimization module in an event the specific trigger criterion is met (e.g.,  Upon the result of the comparison satisfying a condition, the method further involves determining one or more values for a set of operating parameters for the injection molding process) (Para. [0012]);
	d) generating revised closed-loop control parameters by the controller optimization module (e.g., and updating at least one operating parameter of the injection molding process when the one or more determined values for the set of operating parameters satisfies a criterion) (Para. [0012]);
	and e) transmitting the closed-loop control parameters generated by the controller optimization module to the control system (e.g., In some embodiments, updating involves communicating one or more of the determined values for the operating parameters to a machine, tool, mold, or apparatus of the injection molding process. Updating can also involve setting at least one operating parameter of a machine, tool, mold, or apparatus associated with the injection molding process) (Para. [0014]).
7.	Regarding claim 2, Hazen discloses:
	 The method as claimed in claim 1, wherein at least one trigger criterion comprises at least one of (i) an overshooting and (ii) undershooting of at least one threshold value in the trend data (e.g. For example, the comparing of step 220 involves determining at least one of a predicted score value, a multivariate statistic, or both and the condition in step 230 is satisfied if the predicted score value, the multivariate statistic, or both exceeds one or more threshold functions, values, or levels. In some embodiments, the condition of step 230 comprises a trend in a multivariate analysis of the injection molding process) (exceeding the threshold value is interpreted as overshooting of threshold value in trend data) (Para. [0038]).
8.	Regarding claim 3, Hazen discloses: 
	The method as claimed in claim 1, wherein at least one trigger criterion comprises a quantitative overshooting of a rate of change in the trend data (e.g.,  In other examples, the measured variable changes at a higher rate (e.g., includes higher frequency components). If the higher frequency components are of interest, the ADC 304 samples the variable at a higher rate (e.g., at least twice the frequency of the highest frequency component of interest)) (Para. [0047]).
9.	Regarding claim 4, as to claim 4, applicant is directed to the citation for claim 3 above. 
10.	Regarding claim 5, Hazen discloses: 
The method as claimed in claim 1, wherein at least one trigger criterion comprises a user input by an operator operating the control system (e.g., FIG. 4 is an exemplary user interface 400 for specifying constraints to be applied to optimize a controller objective function, e.g., of the 
11.	Regarding claim 6, Hazen discloses: 
	The method as claimed in claim 1, wherein the closed-loop control of the control system and the controller optimization module are implemented on mutually independent separate computer infrastructures (e.g., Method steps can be performed by one or more programmable processors executing a computer program to perform functions of the technology by operating on input data and generating output. Method steps can also be performed by, and apparatus can be implemented as, special purpose logic circuitry, e.g., an FPGA (field programmable gate array) or an ASIC (application-specific integrated circuit). Modules can refer to portions of the computer program and/or the processor/special circuitry that implements that functionality) (Para. [0068]).
12.	Regarding claim 7, Claims 10 recites an operator station client of an operator station server of a control system of a technical system that implement the method of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 7. Hazen further disclose operator station server (e.g., The above described techniques can be implemented in a distributed computing system that includes a back-end 
13.	Regarding claim 8, Hazen discloses: 
	The operator station client as claimed in claim 7, wherein the operator station client is further configured to: retrieve trend data of a plurality of closed-loop controls and further process said retrieved trend data of a plurality of closed-loop controls (e.g., Additionally, the process 300 involves retrieving one or more constraints (step 324) if constraints are applied (e.g., from a memory 160 or via a user interface 110). The constraints can be user-specified, or the constraints can be default or threshold values. In some embodiments, when a particular type of data is not received, the constraints associated with that type of data are not used for optimization of the objective function. For example, if predicted dependent variable data are not received or used, constraints associated with predicted dependent variable data are disabled, unavailable, or not used, e.g., by the solver module 120) (Para. [0057]).
	Regarding claim 9, Hazen discloses: 
	The operator station client as claimed in claim 7, wherein the operator station client stores the revised closed-loop control parameters received from the controller optimization module in a data archive of the operator station server (e.g., The system 100 also includes a memory 160. The memory 160 can be used for, for example, storing previously-generated multivariate models 150', and/or previously-generated prediction portions 155a', and/or previously-generated approximation portions 155b', and/or previously-generated results 165' from the comparison module for later use. Other information can also be stored in the memory 160, as will be appreciated) (previously generated result and other information is interpreted as revised closed loop control parameter) (Para. [0035]).  
15.	Regarding claim 10, as to claim 10, applicant is directed to the citation for claim 9 above. 
16.	Regarding claim 11-13, as to claim 11-13, applicant is directed to the citation for claim 2 above. 
17.	Regarding claim 14, as to claim 14, applicant is directed to the citation for claim 4 above. 
18.	Regarding claim 15, as to claim 15, applicant is directed to the citation for claim 5 above. 
19.	Regarding claim 16, as to claim 16, applicant is directed to the citation for claim 6 above. 
20.	Regarding claim 17, Claims 17 recites a control system for a technical system, the control system being configured to implement the method as claimed in claim 1. Therefore the rejection applied to claim 1 also applies to claim 17.
	Regarding claim 18, Hazen discloses: 
	The control system as claimed in claim 17, wherein the technical system comprises a manufacturing or process plant (e.g., The concepts described herein involve a closed-loop process for controlling discrete manufacturing processes, e.g., injection molding, based on a multivariate model) (Para. [0009]).
22.	Regarding claim 19, Hazen discloses: 
	The control system as claimed in claim 17, wherein the control system operates a technical system 2012 (e.g., Conceptually, the approach described here adds a layer of multivariate control (e.g., automated control) above and beyond process monitoring. Thus, in addition to detecting and diagnosing potential issues in the process, the method, system, and controllers described here can implement corrective action (e.g., by modifying operating parameters of the process) substantially in real-time via a closed loop process, resulting in higher and more consistent quality, less culled or scrapped materials or final products, less downtime, and less opportunity for human error) (Para. [0010]).
23.	Regarding claim 20, as to claim 20, applicant is directed to the citation for claim 6 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sustaeta (US PG Pub: 2017/0359418) disclose System and method for Dynamic Multi-objective optimization of machine selection, integration and utilization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116